IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 KENNETH JON PINER,                            : No. 5 WM 2018
                                               :
                      Petitioner               :
                                               :
                                               :
               v.                              :
                                               :
                                               :
 BLAIR COUNTY COMMON PLEAS                     :
 COURT,                                        :
                                               :
                      Respondent               :


                                          ORDER


PER CURIAM

       AND NOW, this 26th day of March, 2018, the Application for Leave to File Original

Process, the Petition for Writ of Mandamus/Extraordinary Relief, and the Application for

Relief are DISMISSED.        See Commonwealth v. Ellis, 626 A.2d 1137 (Pa. 1993)

(explaining that hybrid representation is not permitted). The Prothonotary is DIRECTED

to forward the filings to counsel of record.